Title: To John Adams from John M. Gill, 12 June 1798
From: Gill, John M.,Jamison, Andrew
To: Adams, John



To the President the Senate and the House of Representatives of the United States of America
ante 12 June 1798

The address and memorial of Sundry Inhabitants of the Town and County of Washington in the State of Pennsylvania Respectfully Sheweth
That we sincerely regret that any circumstances should have given any foreign government ground to believe that when the safety of the government, liberty independance or prosperity of the United States is menaced there can be a division of opinion among the people of America; that this people so happy under a constitution and Administration of their own choice, will ever seek the shelter of a foreign power or that such belief so injurious to the true sentiments of the American people should be avowed by a foreign government as a motive to unjust vexation and a mean of accomplishing further opression and establishing a foreign influence against our own government altogether inconsistent with our happiness as a people and our independence as a Nation
We have seen with sincere pleasure that no effort to obtain Justice and peace from France has been left untried which justice candour liberality and affection to that nation could have dictated. If justice be refused and if peace be obtainable only on terms disgracefull to national virtue and inconsistent with national independence; by concessions which as not founded on right and extorted only by force instead of securing peace must invite rapacity and end in slavery we trust that that spirit which resisted the usurping power of Britain is yet alive in America to resist usurpation from any nation, and having confidence in those to whose management we have committed our national interests we pledge ourselves to support their measures by a cordial attention to every duty encumbent on citizens of a free and independent republic
David CookeWilliam NivinSolomon SparksJohn M GluAndrew JamisonPhillip LivelyMoses StoutJohn GillarcoutThomas VenniousThos. ThompsonJas McElroyAndw BoggsSaml UrieWilliam McCamantWilliam CrawfordJames BurneDaniel LutRobart JackmareLanick McFarlandsSauloman SamlLuther AxtellJames MitchellWilliam Stemant JunirHarry GreggIsaac New KirkLewisJacob HuffmanJohn BeesJames CrawfordJno, LangbyGeorge WoodsThomas FiamsJames AllisonJohn RyanNathaniel CooperJames ReedGeo. CatonJohn BarnettJoshua Davis ScottDavid CookeWilliam NivinSoloman SparksEleazar JenkinsJohn DaglRobart McCredayJohn NuelingNehemiah ScottZebulon CooperJames McVayJohn BradackThos. Rees